Appeal and cross appeal from an order of the Surrogate’s Court, Monroe County (Edmund A. Calvaruso, S.), entered November 26, 2013. The order, inter alia, determined that petitioner should be surcharged and denied the request of objectants for attorneys’ fees.
It is hereby ordered that said appeal and cross appeal are unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Centra, J.P., Peradotto, Lindley, Whalen and DeJoseph, JJ.